Citation Nr: 0939557	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-31 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rated for service connected 
carcinoma, left upper lobe, status post left lobectomy, to 
include the issue of whether a reduction in the disability 
rating from 100 percent to 10 percent, effective June 1, 
2005, was proper.  

2.  Entitlement to a disability rating in excess of 10 
percent for a service connected left lateral chest scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2005 and September 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

In May 2008, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for 
additional development.  The action specified in the May 2005 
Remand completed, the matter has been properly returned to 
the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).

A hearing was held before the RO in November 2005 and before 
the undersigned Veterans Law Judge in February 2007.  
Transcripts of these hearings are of record.  

The issue of entitlement to an increased rating for service 
connected carcinoma, left upper lobe, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's scar is not deep, does not cause limitation of 
motion or function, and is not unstable.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service connection left lateral chest scar have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to a disability rating in 
excess of 10 percent for a service connected left lateral 
chest scar.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

The Veteran was granted service connection for carcinoma, 
left upper lobe, status post left upper lobectomy in a July 
2004 rating decision.  In a September 2005 rating decision, 
the RO granted service connection for the Veteran's lobectomy 
scar secondary to the Veteran's service connected lung 
disability and assigned an initial non-compensable rating.  
In a May 2006 statement of the case, the RO increased the 
Veteran's rating to 10 percent, effective March 2004.  The 
Veteran has appealed.  

During the pendency of the Veteran's claim and appeal, the 
criteria for rating disabilities of the skin were changed by 
an amendment to the rating schedule that became effective on 
October 23, 2008.  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000).  

Under the criteria for rating disabilities of the skin in 
effect in March 2004, scars of other than the head, face or 
neck, are assigned a maximum of a 10 percent evaluation 
unless the scar is deep, causes limited motion, and exceeds 
12 square inches (77 square centimeters) or results in 
limitation of function of the affected part.  See 38 C.F.R. § 
4.118, Diagnostic Code 7802, 7803, 7804, 7805 (2008).  Under 
the revised rating criteria, a disability rating in excess of 
10 percent will not be assigned except for deep, non-linear 
scars that exceed 12 square inches (77 square centimeters) or 
where the Veteran suffers from three or more scars that are 
painful or unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7801-7805 (2009).  

The Veteran was afforded a VA examination of his scar in 
October 2004.  On examination, the Veteran had a superficial 
scar on his left flank measuring 18 centimeters by 0.2 
centimeters.  There was no pain to palpation, no breakdown of 
the skin, no infection, no ulceration, and no adherence to 
the underlying tissue.  The scar did not cause any limitation 
of motion or function.  

At a November 2005 hearing before the RO, the Veteran 
reported that his lobectomy scar was painful.  

The Veteran was afforded another VA examination in February 
2006.  The Veteran reported that his scar ached and that he 
experiences pain or a pulling sensation if he twists or 
reaches.  

On examination, the Veteran had an 18 centimeter by 0.2 
centimeter scar on his left lateral chest, mid axillary that 
was tender to palpation.  The scar was superficial and 
stable, with no inflammation, edema, or keloid formation.  
Approximately 8 centimeters of the scar adhered to the 
underlying tissue and there was some inflexibility.  

The Veteran also had two drain hole scars that were 2.5 by 
0.5 centimeters and 2 by 0.5 centimeters, as well as a small 
linear scar 1 centimeter by 0.1 centimeter above the inferior 
drain tube scar.  These scars were all superficial, stable, 
non-painful, non-tender, and did not adhere to the underlying 
tissue.  The scars were not inflexible and did cause any 
limitation of motion or function.  There was some 
inflammation and erythema of one of the drain hole scars.

The evidence of record does not show that the Veteran's 
lobectomy scar is deep, causes limited motion, and exceeds 12 
square inches (77 square centimeters) or results in 
limitation of function of the affected part or that the 
Veteran has three or more scars that are painful or unstable.  
Accordingly, the Board finds that a disability rating in 
excess of 10 percent for the Veteran's left lateral chest 
scar is not warranted for any period on appeal.  

The Board has also considered whether the Veteran's 
disability warrants referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability level and symptomatology.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009). 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The Board is also aware of the Court's recent clarification 
of VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although one of the issues before the Board is whether the 
Veteran's service connected scar is properly rated, the 
appeal arises from a grant of entitlement to service 
connection, not an increased rating claim.  See Fenderson v. 
West, 12 Vet. App. 119, 125 (1999) (explaining that a 
disagreement with an initial rating assigned for a disability 
following a claim for service connection is part of the 
original claim and technically not a claim for an increased 
rating).

Here the duty to notify was satisfied by a letter sent to the 
Veteran in September 2008.  This letter informed the Veteran 
of what evidence was required to substantiate his claim and 
of VA and the Veteran's respective duties for obtaining 
evidence.  

However, this letter was not provided to the Veteran prior to 
the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the September 2008 notice letter was not sent before 
the initial RO decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in October 2008.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA and private treatment records.  The Veteran was 
also afforded multiple VA examinations of his scar.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating in excess of 10 percent 
for a service connected left lateral chest scar is denied.  


REMAND

The Veteran is also seeking an increased rating for his 
service connected carcinoma, left upper lobe, status post 
left upper lobectomy.

The Veteran is currently rated under Diagnostic Code 6844, 
which rates post-surgical residuals using the General Formula 
for Restrictive Lung Disease (General Formula.  Under the 
General Formula, a rating is assigned based on the results of 
pulmonary function tests that measure Forced Expiratory 
Volume (FEV), the ratio of FEV to Forced Vital Capacity 
(FVC), and Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO(SB)).  

The Board has reviewed the evidence of record and it appears 
that the last detailed results of a pulmonary function test 
are from March 2006.  While it appears the Veteran has 
received pulmonary function tests since that time, detailed 
results of these tests have not been provided.  As the most 
recent evidence of record is over three years old, the case 
must be remanded to afford the Veteran a current examination 
of his lung disability.  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that:  

a request for TDIU, whether expressly 
raised by a veteran or reasonably raised 
by the record, is not a separate claim 
for benefits, but rather involves an 
attempt to obtain an appropriate rating 
for a disability or disabilities, either 
as part of the initial adjudication of a 
claim, or, if the disability upon which 
entitlement to TDIU is based has already 
been found to be service connected, as 
part of a claim for increased 
compensation.  

Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Here, the Veteran has made repeated statements that he is 
unable to work due to his service connected lung disability, 
raising the issue of whether a grant of total disability 
based on individual unemployability (TDIU) is warranted.  
Hence, the Veteran's claim for increased ratings for 
carcinoma, left upper lobe, status post lobectomy includes 
consideration of whether TDIU is warranted under the 
provisions of 38 C.F.R. § 3.340, 3.341, 4.16.  

Accordingly, on remand, the Veteran should be provided with 
appropriate notice as to how to substantiate a claim for TDIU 
and afforded a general medical examination.  The examiner is 
asked to render an opinion as to whether it is at least as 
likely as not (fifty percent or greater) the Veteran's 
service connected disabilities alone, without reference to 
any non-service connected disabilities, prevent the Veteran 
from maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
notice of how to substantiate a claim for 
TDIU.

2.  The Veteran should be scheduled for a 
VA examination of his lung disability.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (fifty percent or greater) that the 
Veteran's service connected disabilities 
alone, without reference to any non-
service connected disabilities, prevent 
him from maintaining substantially gainful 
employment.

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


